695 So. 2d 864 (1997)
Michael E. ROLDAN, Appellant,
v.
STATE of Florida, Appellee.
No. 97-1369.
District Court of Appeal of Florida, Fourth District.
June 18, 1997.
Michael E. Roldan, Moore Haven, pro se.
No appearance required for appellee.
PER CURIAM.
Appellant's rule 3.850 motion that his trial counsel was ineffective for failing to advise him of the amount of time he would serve in connection with his plea of guilty is legally insufficient, because appellant has not alleged that he would not have entered the plea had he been properly informed. See Richardson v. State, 677 So. 2d 43 (Fla. 1st DCA 1996) and cases cited therein and Hill v. Lockhart, 474 U.S. 52, 106 S. Ct. 366, 88 L. Ed. 2d 203 (1985).
KLEIN, PARIENTE and GROSS, JJ., concur.